 

Exhibit 10.1

 

EXECUTION VERSION

GTY Technology Holdings Inc.

 

May 7, 2019

 

Stephen Rohleder

 

Re:Offer of Employment

 

Dear Stephen:

 

On behalf of GTY Technology Holdings Inc. (together with its successors, the
“Company”), I am pleased that you have agreed to continue in the position of
Chief Executive Officer of the Company. Your employment under this letter will
be effective as of May 7, 2019, provided that the Board of Directors of the
Company (the “Board”) (or a duly authorized committee of the Board) approves the
equity grants described below (the “Effective Date”).

 

The terms that will apply to your continued employment with the Company are as
follows:

 

1.Position and Duties. Commencing on the Effective Date, you will continue to be
employed by the Company on a full-time basis as the Company’s Chief Executive
Officer, reporting to the Board. On or after the Effective Date but in no event
later than May 7, 2019, you will be appointed to the Board and appointed as
Chairman of the Board. Subject to your continued employment and your compliance
with the terms and conditions of your employment, you will be nominated for
re-election to the Board at the end of each term. While you are serving as
Chairman of the Board, you will act under the reasonable and lawful direction
and control of the Board and the Lead Independent Director.

 

You agree to perform the reasonable and lawful duties and responsibilities of
your position, and such other duties and responsibilities, consistent with your
position and your education and experience, as shall from time to time be
mutually agreed upon between you and the Board. You agree that, while employed
by the Company, you will devote your full business time and your best efforts,
business judgment, skill and knowledge exclusively to the advancement of the
business and interests of the Company and its subsidiaries; provided, however,
you will be permitted to (i) with the prior written consent of the Board, not to
be unreasonably withheld, and subject to the Company’s corporate governance
guidelines, serve on the board of directors of one publicly traded corporation,
(ii) engage in charitable and civic activities and (iii) manage your personal
and family financial matters, in each case, to the extent such activities do not
individually or in the aggregate interfere with your duties and responsibilities
to the Company or create any actual or potential conflict of interests with the
Company’s business.

 

2.Base Salary and Annual Bonus. During your employment with the Company, and
commencing as of February 20, 2019 (with a catch up payment to be made on the
first regularly scheduled payroll date following the Effective Date), you will
receive a base salary of $500,000, less applicable tax and other withholdings
and deductions required by law, payable in accordance with the Company’s payroll
practices in effect from time to time. Your base salary will be subject to
periodic review for increase by the Board or the Compensation Committee (the
“Committee”) of the Board.

 

 

 

  

For each calendar year of your employment, you will be eligible to receive an
annual cash incentive bonus (the “Annual Bonus”) in a target amount equal to
100% of your base salary. The Annual Bonus will be subject to the achievement of
Company and/or individual performance goals established by the Board or the
Committee, in consultation with you.

 

For calendar year 2019, your Annual Bonus will be based upon the achievement of
the following revenue and cash flow goals:

 

GAAP Revenue (70% weighting)   Payout Scale Target: $76M   Target Payout: 100%
Threshold: 90% of Target   Threshold Payout: 20% Maximum: 120% of Target  
Maximum Payout: 200%       Cash Flow (30% weighting)   Payout Scale Target: $0  
Target Payout (($10M) to $5M): 100% Threshold: ($5M)   Threshold Payout (below
($10M): 20% Maximum: ≥$5M   Maximum Payout ($5M or more): 150%

 

For performance between “Threshold Payout” and “Target Payout” or between
“Target Payout” and “Maximum Payout,” the amount of the Annual Bonus
attributable to the performance goal will be determined based on linear
interpolation between the applicable payout levels. You must be employed by the
Company on the day that the Annual Bonus (if any) for a calendar year is paid in
order to earn and receive such Annual Bonus. Any earned Annual Bonus shall be
subject to standard payroll deductions and withholdings, and paid no later than
March 15th of the year following the calendar year to which the Annual Bonus
relates.

 

3.Equity Compensation. On or before May 7, 2019, you will be granted under the
GTY Technology Holdings Inc. 2019 Omnibus Incentive Plan (the “Incentive Plan”)
550,000 performance-based restricted stock units (the “Initial Equity Award”).
The Initial Equity Award will be eligible to vest, subject to your continued
employment except as expressly provided herein, on the last day of any 120
trading-day period ending prior to the third anniversary of the grant date if,
during such period, the average per share common stock price on the closing of
the exchange on which the common stock is then traded equals or exceeds $20 per
share (subject to adjustment for stock splits or similar non-recurring changes
in capitalization, if applicable); provided, however, if (a) during calendar
year 2021, the Russell 2000 Index falls at least 30% from its highest level
during calendar year 2021 and (b) as of December 31, 2021, the Russell 2000
Index is at least 20% below its highest level during calendar year 2021, the
Initial Equity Award will remain outstanding and eligible to vest if the
performance goal is achieved prior to the fourth anniversary of the Initial
Equity Award grant date.

 

2

 

  

In addition, on or before May 7, 2019 and May 7, 2020, as applicable, the Board
will approve, provided you remain employed on the applicable grant date, a grant
on each such date of 50,000 performance-based restricted stock units (each, an
“Additional Equity Award”). Each Additional Equity Award granted to you will be
eligible to vest if and only if the annual financial and management objectives
established by the Board or the Committee for such Additional Equity Award in
consultation with you, which will include MBOs and other financial objectives
and payout scales similar to those used for your Annual Bonus for the applicable
year, have been satisfied.

 

For the Additional Equity Award granted in 2019: (i) 70% of such award will be
eligible to vest based on achievement of the GAAP Revenue (70% weighting) and
Cash Flow (30% weighting) objectives established for your 2019 Annual Bonus and
(ii) 30% of such award will be eligible to vest based on achievement of the
following management objectives: establishment of sales force and sales
compensation structure, establishment of financial reporting systems and sales
management systems, compliance with internal reporting and controls requirements
(e.g., SOX, certifications), maintaining employee attrition rates at historical
levels, and achievement of cross-selling synergies as described to investors for
2019. Except as expressly provided herein, you must be employed on the date the
Board or the Committee determines whether the financial and management
objectives for the applicable Additional Equity Award were achieved.

 

The Initial Equity Award and the Additional Equity Awards will be granted
pursuant to the terms of the Incentive Plan, evidenced by one or more award
agreements under the Incentive Plan, and subject to all of the terms, conditions
and restrictions set forth in the award agreement and the Incentive Plan.

 

4.Resale Restrictions. Shares of the Company’s common stock received upon
vesting of equity awards granted to you during your employment (other than with
respect to any sale to cover tax withholdings as expressly permitted under the
Incentive Plan or the award agreement thereunder) and shares of the Company’s
common stock acquired by you other than upon vesting of equity awards
(including, for the avoidance of doubt, shares acquired prior to the Effective
Date), will be subject to the following “Resale Restrictions” for the periods
described below: you may not, directly or indirectly, (A) sell, offer for sale,
pledge or otherwise dispose of (except as otherwise provided herein) any shares
of the Subject Securities (as defined below), or (B) enter into any swap or
other derivative transaction that transfers to another, in whole or in part, any
of the economic benefits or risks of ownership of the Subject Securities,
whether any such transaction described in clause (A) or (B) above is to be
settled by delivery of shares of the Company’s common stock or other securities,
in cash or otherwise. The aggregate number of shares of the Company’s common
stock issuable in respect of equity awards and any other shares of the Company’s
common stock otherwise acquired by you shall be referred to herein as the
“Subject Securities.” Notwithstanding the foregoing, “Subject Securities” will
not include any portion of an equity award that has been forfeited or cancelled
pursuant to the award agreement(s) evidencing the equity award.

 

3

 

  

The Subject Securities will remain subject to the Resale Restrictions for three
years; provided, however, any shares of the Company’s common stock received upon
vesting of equity awards or otherwise acquired by you after the third
anniversary of the Effective Date will remain subject to the Resale Restrictions
for at least six months from the date of receipt or acquisition. Upon the
termination of your employment for any reason, shares of the Company’s common
stock then held by you (whether received upon vesting of equity awards or
otherwise acquired) will remain subject to the Resale Restrictions for at least
one year. Subject Securities will be subject all applicable laws and stock
exchange rules and regulations and any applicable Company insider trading
policy, “blackout” policy or other trading restrictions (including, without
limitation, stock ownership guidelines) imposed by the Company, the Board or the
Committee from time to time, and if applicable, the terms of the Incentive Plan.

 

5.Benefit Plans and Programs. You will be eligible to participate in the
Company’s benefits and benefits plans and programs in effect from time to time,
subject to the terms of any and all plan documents. The Company reserves the
right, in its sole discretion, to amend, change or discontinue, in whole or in
part, any and all of its benefits and/or benefit plans and programs, at any time
for any reason. The Company will reimburse you for all reasonable business
expenses you incur in the performance of your duties, subject to the terms of
the Company’s expense reimbursement policies in effect from time to time
applicable to senior executives. You will be entitled to paid vacation in
accordance with the Company’s policies. The Company will provide you with
substantially the same director and officer insurance coverage and
indemnification rights that the Company provides senior executives, including
with respect to OpenGov litigation matters. As soon as reasonably practicable
following the Effective Date, the Company intends to enter into a standard
indemnification agreement with you.

 

6.At-Will Employment. Your employment with the Company shall, at all times, be
on an “at-will” basis. Your employment can be terminated at any time, for any or
no reason, with or without cause or notice, and you may resign at any time with
or without reason, subject to any notice you are required to provide pursuant to
the terms of the Fair Competition Agreement between you and the Company. The
at-will nature of the employment relationship cannot be changed except in a
separate, individualized, written agreement signed by you and the Company.

 

7.Termination. In the event your employment with the Company terminates for any
reason, the Company will pay you (i) unpaid base salary through the termination
date, payable in accordance with the Company’s payroll practices, (ii)
unreimbursed business expenses, payable in accordance with and subject to the
terms of the Company’s expense reimbursement policies and (iii) any vested
non-forfeitable amounts or other benefits owing or accrued as of the termination
date under the Company’s benefit plans or programs in which you participated
(collectively, the “Accrued Benefits”).

 

4

 

 

Without otherwise limiting the “at-will” nature of your employment, in the event
your employment is terminated at any time by the Company without “Cause” (as
defined below) (excluding, for avoidance of doubt, a termination due to your
death or Disability) or you resign for “Good Reason” (as defined below), then
the Company shall provide you the following payments and benefits: (1) an amount
equal to 1 times the sum of your then-current base salary plus your target
Annual Bonus, payable in substantially equal installments over the 12-month
period following the date of your termination or resignation (the “Severance
Period”); (2) provided you timely elect and remain eligible for coverage
pursuant to Part 6 of Title I of ERISA, or similar state law (collectively,
“COBRA”), payment or reimbursement to you of an amount equal to the full monthly
premium for COBRA continuation coverage under the Company’s medical plans as in
effect on the date of your termination with respect to the level of coverage in
effect for you and your eligible depends as of the date of your termination, on
a monthly basis on the first business day of the calendar month next following
the calendar month in which the applicable COBRA premiums were paid (“COBRA
Continuation”), with respect to the period from the date of your termination
until the earlier of (x) 12 months following such date and (y) the date you
become eligible for continued and comparable coverage under a subsequent
employer’s health plan; and (3) vesting with respect to a pro-rated portion of
any then unvested Additional Equity Award (at “target” performance level, if
applicable) based on the number of days you were employed by the Company from
the date of grant of the applicable Additional Equity Award through the date of
termination (“Pro-Rata Additional Equity Award Vesting”).

 

In the event your employment is terminated by the Company without Cause or you
resign for Good Reason, in each case, upon or within 12 months following a
Change in Control (provided such Change in Control constitutes a change in
control under Section 409A), you will receive (1) an amount equal to 2 times the
sum of your then-current base salary plus your target Annual Bonus, paid in a
lump sum but subject to delay in accordance with Section 10, if applicable; (2)
provided you timely elect and remain eligible for coverage COBRA, COBRA
Continuation with respect to the period from the date of your termination until
the earlier of (x) 18 months following such date and (y) the date you become
eligible for continued and comparable coverage under a subsequent employer’s
health plan; and (3) the Pro-Rata Additional Equity Award Vesting. In addition,
the Initial Equity Award will vest on the Change in Control if and only if the
per share price paid in the Change in Control equals or exceeds $20 per share.
If the per share price paid in the Change in Control equals or exceeds $18 per
share but is less than $20 per share, the Initial Equity Award will be converted
into a deferred cash retention award (the “Deferred Award”), the value of which
will determined based on the per share price paid in the Change in Control. The
Deferred Award will be paid in a lump sum on the second anniversary of the
closing of the Change in Control if you are employed by the Company (or the
surviving or acquiring entity), subject to accelerated payment in the event you
are terminated without Cause or resign for Good Reason prior to the second
anniversary of the closing of the Change in Control. If the per share price paid
in the Change in Control is less than $18 and the Initial Equity Award is then
outstanding, the Initial Equity Award will be forfeited for no consideration.

 

In the event your employment terminates due to your death or Disability, you (or
your legal representatives, as applicable) will receive the Pro-Rata Additional
Equity Award Vesting and the Initial Equity Award will remain outstanding and
eligible to vest subject to the achievement of the stock price target, and if
achieved, you (or your legal representatives, as applicable) will receive a
pro-rated portion of the Initial Equity Award based on the number of days you
were employed by the Company from the date of grant through the date of
termination.

 

5

 

 

Notwithstanding anything herein to the contrary, you will not be entitled to
receive any severance or any other payment or benefit triggered upon termination
of employment (other than the Accrued Benefits) unless, within 30 days following
the termination date, you, or in the event of your death or Disability, your
legal representatives, have executed and not revoked a general release of claims
in a standard form utilized by the Company for senior executives (the
“Release”). The severance payments and benefits payable pursuant to this Section
7 shall be paid or commence on the first payroll period following the date the
Release becomes effective (the “Payment Date”), provided that if the period
during which you may deliver the Release spans two calendar years, the Payment
Date shall be no earlier than January 1 of the second calendar year.

 

For purposes of this offer letter, “Cause” shall mean: (i) a willful act of
dishonesty by you in connection with the performance of your duties as an
employee; (ii) your conviction of, indictment for, or plea of guilty or nolo
contendere to, (x) a felony or (y) any other crime involving fraud, embezzlement
or moral turpitude or a material violation of federal or state law that has had
or is reasonably likely to have a detrimental effect on the Company’s reputation
or business; (iii) your gross misconduct in the performance of your duties as an
employee; (iv) your intentional or grossly negligent unauthorized use or
disclosure of any Confidential Information or Intellectual Property (each as
defined in the Fair Competition Agreement); (v) your material breach of any
obligations under any written agreement between you and the Company, including,
without limitation, the Fair Competition Agreement, if such breach is not
remedied by you within thirty (30) days after the Company provides you with
notice thereof; (vi) your material breach of any material Company policy
generally applicable to Company employees, including but not limited to those
relating to insider trading or sexual harassment, if such breach is not remedied
by you within thirty (30) days after the Company provides you with notice
thereof; or (vii) your willful refusal to follow the lawful and reasonable
directives of the Board, if such refusal is not remedied by you within thirty
(30) days after the Company provides you with notice thereof.

 

For purposes of this offer letter, “Good Reason” shall mean your resignation
after one of the following conditions initially has come into existence without
your written consent: (i) prior to a Change in Control, (x) a requirement that
you report to anyone other than the Board or (y) a material diminution in your
duties, authority or responsibilities; (ii) following a Change in Control, you
cease to serve as the senior-most executive of the division, business unit or
business line that operates the Company’s business or a business comparable to
the Company’s business in effect on the date of the Change in Control; (iii) a
material diminution in your base salary or target Annual Bonus opportunity, or
(iv) a material breach of a material term of this offer letter. A resignation
for Good Reason will not be deemed to have occurred unless you give the Company
written notice of the condition within 90 days after the condition initially
comes into existence, the Company fails to remedy the condition within 30 days
after receiving your written notice and you actually resign your employment
within 60 days following the expiration of the Company’s cure period.

 

6

 

 

8.Fair Competition Agreement. As a material inducement for the Company to agree
to enter into an employment relationship with you on the terms set forth herein,
you agree to execute and comply with the Fair Competition Agreement attached
hereto as Exhibit A.

 

9.Company Policies and Procedures. Your employment will be subject to the
Company’s standard policies and procedures (whether as currently existing or to
be established in the future), as they may be amended, changed or discontinued
at any time and such other rules and regulations as may be adopted or amended in
the Company’s sole discretion.

 

10.Section 409A. The severance payments and benefits under this offer letter
triggered on a termination of employment shall begin only after the date of your
“separation from service” (determined as set forth below), which occurs on or
after date of the termination of your employment, and shall be subject to the
provisions of this Section 10. The intent of the parties is that payments and
benefits under this offer letter comply with, or are exempt from, Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and, accordingly, to the maximum extent permitted, this offer letter shall be
interpreted to be in compliance therewith. For purposes of Section 409A, your
right to receive any installment payments pursuant to this offer letter will be
treated as a right to receive a series of separate payments. Neither the Company
nor you shall have the right to accelerate or defer the delivery of any such
payments except to the extent specifically permitted or required by Section
409A.

 

If, as of the date of your “separation from service” from the Company, you are
not a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments shall be made on the dates and terms set
forth in this offer letter.

 

If, as of the date of your “separation from service” from the Company, you are a
“specified employee” (within the meaning of Section 409A), then: (i) each
installment of severance payments or benefits that, in accordance with the dates
and terms set forth in this offer letter, will in all circumstances, regardless
of when the “separation from service” occurs, be paid within the short-term
deferral period (as defined in Section 409A) shall be treated as a “short-term
deferral” within the meaning of Treasury Regulation Section 1.409A-l(b)(4) to
the maximum extent permissible under Section 409A and shall be paid on the dates
and terms set forth in this offer letter; and (ii) each installment of severance
payments or benefits that is not described in clause (i) above and that would,
absent this clause (ii), be paid within the six-month period following your
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such “separation from service” (or, if earlier,
your death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your “separation from service” and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth in this offer letter; provided, however, that the preceding
provisions of this clause (ii) shall not apply to any installment of severance
payments or benefits if and to the maximum extent that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury Regulation
1.409A-l(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-l(b)(9)(iii) must be paid no later than the last day
of your second taxable year following the taxable year in which the “separation
from service” occurs.

 

7

 

 

The determination of whether and when your “separation from service” from the
Company has occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation Section l.409A-1(h). Solely for
purposes of this paragraph, “Company” shall include all persons with whom the
Company would be considered a single employer under Section 414(b) and 414(c) of
the Code.

 

All reimbursements and in-kind benefits provided under this offer letter shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (1) any reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in this offer letter), (2) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (3) the reimbursement of any eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (4) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

Notwithstanding any other provision of this offer letter, the Company makes no
representation or warranty and shall have no liability to you or to any other
person if any provisions of this offer letter are determined to constitute
deferred compensation subject to Section 409A but do not satisfy an exemption
from, or the conditions of, that section. If either you or the Company
reasonably determines that any payment to you will violate Section 409A, you and
the Company agree to use reasonable best efforts to restructure the payment in a
manner that is either exempt from or compliant with Section 409A to the extent
that the restructuring is consistent with the original economic intent of the
parties.  You and the Company agree to execute any and all amendments to this
offer letter (or any other applicable agreement) that are consistent with the
original economic intent of the parties and promote compliance with the
distribution provisions of Section 409A in an effort to avoid or minimize, to
the extent allowable by law, the tax (and any interest or penalties thereon)
associated with Section 409A. If it is determined that a payment to you was (or
may be) made in violation of Section 409A, the Company will cooperate, to the
extent commercially reasonable, with any effort by you to mitigate the tax
consequences of such violation, including cooperation with your participation in
any IRS voluntary compliance program or other correction procedure under Section
409A that may be available to you; provided, that such correction is consistent
with the commercial intent of the parties hereunder; provided, further, that in
no event shall the Company be obligated to incur any material cost in connection
with its obligations under this sentence.

 

8

 

 

11.Section 280G. Notwithstanding any other provision of this letter or any other
plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or any of its affiliates to
you or for your benefit pursuant to the terms of this letter or otherwise
(“Covered Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code, and would, but for this paragraph be subject to the
excise tax imposed under Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the “Excise Tax”), then the
Covered Payments shall be reduced (but not below zero) to the minimum extent
necessary to ensure that no portion of the Covered Payments is subject to the
Excise Tax, but only if such reduction results in you receiving on a net
after-tax basis up to $200,000 less than you would receive on a net after-tax
basis (including after payment of the Excise Tax) without such reduction. Any
such reduction, if applicable, shall be made by the Company in its sole
discretion consistent with the requirements of Section 409A. Any determination
required under this paragraph, including whether any payments or benefits are
parachute payments, shall be made by the Company in its sole discretion. You
shall provide the Company with such information and documents as the Company may
reasonably request in order to make a determination under this paragraph. The
Company’s determinations shall be final and binding on the Company and you.

 

12.Notices. All notices or other communications required or permitted to be
given under this offer letter shall be in writing and shall be deemed to have
been duly given when delivered personally or one business day after being sent
by a nationally recognized overnight delivery service, charges prepaid. Notices
also may be given electronically via PDF and by email and shall be effective on
the date transmitted if confirmed within 48 hours thereafter by a signed
original sent in the manner provided in the preceding sentence. Notice to you
shall be sent to your most recent residence and personal email address on file
with the Company. Notice to the Company shall be sent to its physical address
set forth on the first page hereto and addressed to the Board or such other
person as the Company may designate at the email address provided by the Company
for the Board or such person.

 

13.Entire Agreement; Miscellaneous. This offer letter, together with the
Incentive Plan, any equity award agreements referenced herein and the Fair
Competition Agreement, constitutes the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. The terms of this offer
letter may only be modified in a specific writing signed by you and an
authorized representative of the Company. The invalidity or unenforceability of
any provision or provisions of this offer letter will not affect the validity or
enforceability of any other provision hereof, which will remain in full force
and effect. Any disputes arising out of or related to this offer letter or your
employment with the Company will be subject to the dispute resolution provisions
in the Fair Competition Agreement, and this offer letter shall be governed by
and construed in accordance with the governing law provision set forth in the
Fair Competition Agreement. In the event of any conflict between any of the
terms in this offer letter and the terms of any other agreement between you and
the Company, the terms of this offer letter will control. By entering into this
offer letter and commencing employment with the Company, you represent that you
are not bound by any employment contract, restrictive covenant or other
restriction that prevents you from entering into employment with or carrying out
your responsibilities for the Company, or which is in any way inconsistent with
this offer letter. This offer letter is binding on and may be enforced by the
Company and its successors and assigns and is binding on and may be enforced by
you and your heirs and legal representatives. In addition, the Company may
assign this offer letter or any and all rights, duties and obligations hereunder
to any subsidiary of the Company; provided that the Company hereby
unconditionally guarantees full payment of any payment obligations hereunder in
the event of such assignment; provided further that any payment made by any such
assignee shall offset any payment obligation of the Company. This offer letter
may be executed in any number of counterparts, all of which taken together shall
constitute one instrument. Execution and delivery of this offer letter by
facsimile or other electronic signature is legal, valid and binding for all
purposes.

 

9

 

 

This offer of employment is contingent upon (x) your consent to a background
check, including a pre-employment drug screen, with results satisfactory to the
Company, and (y) your presentation of satisfactory documentation that
establishes identity and employment eligibility in accordance with the US
Immigration and Naturalization requirements.

 

Please acknowledge your acceptance of this offer by returning a signed copy of
this offer letter.

 

  Very truly yours,   GTY Technology Holdings Inc.         By: /s/ Joseph Tucci

 

Accepted and agreed:       /s/ Stephen Rohleder   Stephen Rohleder  

 



[Signature page to Employment Letter Agreement]

 

 

 

 

EXHIBIT A

FAIR COMPETITION AGREEMENT

 

In consideration of the commencement of your employment with GTY Technology
Holdings Inc. and/or any of its current or future parents, subsidiaries,
affiliates, and/or successors (collectively, the “Company”), and the
compensation and other benefits you will receive from the Company (your
“Employment”), you agree, intending to be legally bound, as follows:

 

Acknowledgements and Representations

 

1.          Supplemental Terms. You acknowledge that you have received a
separate offer letter (the “Offer Letter”) that sets forth the relevant terms
concerning your compensation arrangements with the Company. In the event of any
conflict between this Fair Competition Agreement (this “Agreement”) and the
Offer Letter, the terms of the Offer Letter shall govern.

 

2.          Acceptance. You acknowledge that the Company considers the
protections provided by this Agreement to be necessary to safeguard its Customer
Confidences, Confidential Information, Intellectual Property, Customer
relationships (each as defined in this Agreement) and other business interests
and is willing to commence your Employment only if you agree to accept the
obligations set forth herein.

 

3.          No Conflicting Obligations. You represent that you do not have any
contractual or other obligations that would conflict with your Employment by the
Company. In particular, you represent that you are not bound by any agreement,
understanding or other obligation (including, without limitation, any
non-competition or nonsolicitation agreement) with or to any person or entity
that prohibits you from accepting or continuing your Employment by the Company
and fully performing all your duties for the Company, except as described on
Annex A attached hereto. By executing this Agreement, you hereby acknowledge and
confirm that all business activities in which you are currently participating
and any boards on which you are serving are listed on Annex A attached hereto,
which outside activities are subject to the conditions imposed on such
activities in the Offer Letter.

 

4.          Documents and Confidential Information Belonging to Former Employers
and Other Third Parties. You also represent that you have not taken or retained,
and do not have in your possession, any documents, in either electronic or hard
copy form, that belong to any former employer (which, for purposes of this
Agreement, shall include persons, corporations, and other entities for which you
have acted as an independent contractor or consultant) and that you will not use
or disclose in your work for the Company any trade secrets or confidential
information belonging to any former employer or other third party.

 

At Will Employment and Notice Period

 

5.          At Will Nature of Employment. You acknowledge that neither the Offer
Letter nor this Agreement gives you any right to employment or continued
employment with the Company and that, unless otherwise provided in another
writing executed by an officer of the Company and you, your Employment with the
Company shall be at the will of both the Company and you. This means that you
are free to resign at any time (subject to providing written notice pursuant to
any applicable Notice Period as set forth below), for any or no reason, and,
similarly, the Company is free to terminate your Employment at any time, for any
or no reason. Your Employment will continue in effect, however, until terminated
by either the Company or you.

 

[Signature page to Employment Letter Agreement]

 

 

 

 

6.          Notice Period. (a) You understand and agree that you will have
access to Customer Confidences, Confidential Information, Intellectual Property
and Customer relationships belonging to the Company. You recognize and agree
that it is reasonable and necessary for the Company to protect such Customer
Confidences, Confidential Information, Intellectual Property, and Customer
relationships and to provide a smooth transition if you choose to leave the
Company. Consequently, you agree to provide the Company with the following
periods of prior notice (the “Notice Period”), in writing, depending on your
title at the time of your resignation, of your intent to terminate your
employment with the Company: President and Executive Vice Presidents – three (3)
months; Senior Vice Presidents – two (2) months; and Vice Presidents and below –
one (1) month. If such notice is provided to the Company prior to the bonus
payment date for that year, (i) you shall not be entitled to receive any annual
or long-term incentive compensation award for that year and (ii) vesting of
deferred amounts not yet vested shall cease upon notice of your intent to
terminate your employment.

 

(b)        If, at the time you provide notice in accordance with this paragraph
6, you intend or contemplate alternative employment, you also agree to provide
sufficient details, in writing, about such alternative employment to allow the
Company to meaningfully exercise its rights under this paragraph 6.

  

(c)         During the Notice Period, you will: (i) perform any reasonable
duties and responsibilities the Company requests; (ii) devote all of your
working time, labor, skill and energies to the business and affairs of the
Company; (iii) be paid your base salary; and (iv) be entitled to continue to
participate in the Company’s employee benefit plans as provided for herein.
After you have given notice of your resignation, the Company may, at any time
during the Notice Period and in its sole and absolute discretion, (A) elect to
place you on paid leave for all or any part of such Notice Period, subject to
applicable law, (B) relieve you of some or all of your duties as an employee of
the Company and/or exclude you from its premises or (C) shorten or eliminate the
Notice Period and accelerate the date on which your resignation will be
effective without any obligation to compensate you for the period between the
date that the Company effected the acceleration of the effective date of your
resignation and the date on which the Notice Period was originally due to end.
For the avoidance of doubt, you agree that the taking of any action described in
the preceding sentence by the Company shall not constitute a breach of this
Agreement or your Offer Letter.

 

(d)        You further agree that during your Employment, including during the
Notice Period, whether or not the Company requires you to work during the Notice
Period, you will not provide services for any Competitor including, without
limitation, engaging in, directly or indirectly, or managing or supervising
personnel engaged in, any activity (i) which is similar or substantially related
to any activity in which you were engaged, in whole or in part, at the Company;
(ii) for which you had direct or indirect managerial or supervisory
responsibility at the Company; or (iii) which calls for the application of the
same or similar specialized knowledge or skills as those used by you in your
activities with the Company. For purposes of this Agreement, a “Competitor”
means a business enterprise that (A) engages in any activity, (B) proposes to
engage in any activity or (C) owns or controls a significant interest in or is a
subsidiary or affiliate of any entity, which, in either case, competes with or
proposes to compete with any activity in which the Company is engaged, such as,
without limitation, developing and licensing software for federal, state and
local governments and governmental agencies.

 

2

 

 

Duties

 

7.          Nature of Duties. You agree to devote your full working time and
efforts to the business and affairs of the Company (which may include service to
its affiliates) on a full-time basis and will at all times faithfully,
industriously and to the best of your ability, experience and talent, perform
all duties that may be required of you. Except to the extent expressly permitted
in your Offer Letter, during your Employment, you shall not engage in any other
business activities without the prior written consent of the Company. In
particular, during your Employment, you agree not to work for or assist, whether
or not for profit or personal gain, any Competitor or engage in any business or
activity that is similar to or competes directly or indirectly with the Company
or is inimical to the best interests of the Company or that would interfere with
your ability to work for the Company on a full-time basis.

 

8.          Duty to Disclose Business Opportunities. During your Employment, you
shall (a) promptly disclose to the Company all business opportunities that are
presented to you in your capacity as an officer or employee of the Company or
that are of a similar nature to the Company’s existing business or a type of
business the Company is currently developing or considering and (b) not usurp or
take advantage of any such business opportunity personally or assist any third
party in doing so without first offering such opportunity to the Company. 

 

9.          Compliance with Company’s Policies and Practices. During your
Employment, you agree to observe and comply with all rules, regulations,
policies and practices in effect or adopted by the Company at this time or in
the future.

 

Confidentiality, Non-Disclosure and Intellectual Property

 

10.        Customer Confidences. As used in this Agreement, “Customer” means any
person, corporation or other entity (a) for which the Company has performed any
services or to which it has sold any products, (b) with which it has engaged in
any business activity or (c) from which the Company has actively solicited
business or discussed other business arrangements in the year preceding the
termination of your Employment. The Company’s Customers expect that the Company
will hold all business-related information about them, including the fact that
they are doing or are considering doing business with the Company and the
specific matters on which they are or may be doing business, in the strictest
confidence (“Customer Confidences”). You acknowledge that, during the course of
your Employment, you will have access to such Customer Confidences. You also
acknowledge and agree that all relationships with Customers that you initiate or
develop during your Employment with the Company belong to the Company, not to
you personally.

 

3

 

  

11.        Confidential Information. You acknowledge that, during the course of
your Employment, you will have access to information relating to the Company’s
business that provides the Company with a competitive advantage, is not
generally known by persons outside the Company and could not easily be
determined or learned by someone outside the Company (“Confidential
Information”). Such Confidential Information, whether or not explicitly
designated as confidential, includes both written information and information
not reduced to writing and includes but is not limited to information about
Customers, trade secrets, internal corporate policies and strategies, pricing,
financial and sales information, personnel information, forecasts, formulas,
compilations, software programs, data, databases, directories, research, client
lists and business and marketing plans, and any modifications or enhancements of
any of the foregoing. You further agree that if you previously rendered services
to the Company (e.g., as an independent contractor or consultant) or otherwise
gained knowledge of Customer Confidences and/or Confidential Information (e.g.,
by executing a Non-Disclosure Agreement prior to your rendering services to the
Company in any capacity), your obligations under any such agreement between you
and the Company to preserve Customer Confidences and/or Confidential Information
shall remain in full force and effect pursuant to the applicable terms contained
therein.

 

12.        Duty to Preserve Customer Confidences and Confidential Information.
You agree not to use or disclose, without the prior written consent of the
Company, both during and after your Employment with the Company, Customer
Confidences and Confidential Information, except as may be necessary in the good
faith performance of your duties to the Company or as permitted by paragraphs 24
and 25 hereof.

 

13.        Company Documents. You acknowledge that all documents, in hard copy
or electronic form, received, created or used by you in connection with your
Employment with the Company, other than those relating solely to your personal
compensation and benefits, are and will remain the property of the Company. You
agree to return and/or cooperate in permanently deleting all such documents
(including all copies) promptly upon the termination of your Employment and
agree that, during or after your Employment, you will not, under any
circumstances, without the written consent of the Company, disclose those
documents to anyone outside the Company or use those documents for any purpose
other than the advancement of the Company’s interests, or as permitted by
paragraphs 24 and 25 hereof. You further understand and agree that you are
prohibited from searching for, accessing, viewing, printing, transferring and/or
using documents, e-mails, and any other data stored on any of the Company’s
computer systems in the absence of a legitimate business need or Company
objective, and any such actions or use will be considered unauthorized.

 

14.        Obligation to Return Signed Termination Certificate Upon Termination.
Upon termination of your Employment, you will be asked to participate in an exit
interview and to sign and deliver a “Termination Certificate,” the form of which
is attached hereto as Annex B. If you do not attend an exit interview, you are
still obligated to sign and deliver the Termination Certificate. Your failure to
sign the Termination Certificate, however, shall not affect any of your
obligations under this Agreement.

 

4

 

 

15.        Intellectual Property. (a) You agree to fully and promptly disclose
to the Company, without additional compensation, all ideas, original or creative
works, inventions, discoveries, computer software or programs, trading
strategies, statistical and economic models, improvements, designs, formulae,
processes, production methods and technological innovations, whether or not
patentable or copyrightable, which, during your Employment with the Company, are
made, conceived or created by you, alone or with others, during or after usual
working hours, either on or off the job, and which are related to the business
of the Company or which relate in any way to the work performed by you for the
Company (“Intellectual Property”). You acknowledge that the Company owns all
such Intellectual Property rights as works made for hire to the fullest extent
of the law. For the avoidance of doubt, you hereby assign to the Company all
such Intellectual Property rights in any and all media now known or hereafter
developed, along with all existing causes of action, known or unknown.

 

(b) You agree, at any time during or after your Employment, to sign all papers
and do such other acts and things, at the Company’s expense, as the Company
deems necessary or desirable and may reasonably require of you to protect the
Company’s rights to such Intellectual Property, including applying for,
obtaining and enforcing patents or copyrights with respect to such Intellectual
Property in any and all domestic and overseas jurisdictions.

 

Restrictive Covenants

 

16.        Nature of Company’s Business. You acknowledge that the Company is
engaged in a highly competitive business and that the preservation of its
Customer Confidences and Confidential Information is critical to the Company’s
continued business success. You also acknowledge that the Company’s
relationships with its Customers are extremely valuable and that, by virtue of
your Employment with the Company, you have had or may have contact with those
Customers and that, if so, you must always act in the best professional manner
and are being compensated to develop relationships with Customers on behalf of
and for the benefit of the Company. As a result, your engaging in or working for
or with any business which is directly or indirectly competitive with the
Company would cause the Company great and irreparable harm if not done in strict
compliance with this Agreement.

 

17.        Covenant Not to Compete. You acknowledge that the Company is in a
highly competitive industry and that your leaving the Company to join a
competing business would jeopardize the Company’s Customer Confidences,
Confidential Information, Intellectual Property and Customer relationships.
Accordingly, you agree that:

 

(a)         Subject to the provisions below, during your Employment with the
Company, and for the applicable Non-Compete Period (as defined below), and in
consideration for the payments provided for below (excluding, for the avoidance
of doubt, any payment in the event your Employment is terminated for Cause (as
defined below)), you will not directly or indirectly work for or with, own,
invest in, render any service or advice to or otherwise assist (in each case,
whether or not for compensation) or act as an officer, director, employee,
partner or independent contractor for any Competitor in the United States or any
foreign country. You acknowledge that, given the nature of the Company’s
business and the geographical market of the Company combined with your role and
responsibilities, the geographical area of the United States or any foreign
country and the Non-Compete Period are both reasonable.

 

5

 

  

(b)        To the extent that, at the time of the termination of your
Employment, you intend to work for or provide services to a Competitor or any
arguably competing business, you agree to provide the Company at the time of
such termination with at least two weeks’ advance written notice of your
intention to do so. You also agree that, should you consider working for any
Competitor or arguably competing business at any time during the applicable
Non-Compete Period, you will provide the Company with at least two weeks’
advance written notice of your intention to do so. The notices contemplated by
this paragraph shall be delivered by you in writing to the attention of the
General Counsel of the Company.

 

(c)         If your Employment with the Company is terminated due to your
voluntary resignation with the Company following which you are not entitled to
receive severance benefits pursuant to the terms of your Offer Letter (i.e., a
resignation by you without Good Reason (as defined in the Offer Letter)) (a
“Non-Severance Resignation”), the Company agrees that the covenant not to
compete set forth in paragraph 17(a) shall apply only during the period or
periods of the applicable Non-Compete Period that the Company, in its sole
discretion, elects to pay you (in accordance with the Company’s normal payroll
practices) an amount equal to your regular base salary in effect on the
effective date of your Non-Severance Resignation from the Company (the
“Non-Compete Payments”). In the event the Company elects to make the Non-Compete
Payments, you will be required to execute and not revoke a general release of
claims in a standard form utilized by the Company as a condition to your receipt
of the Non-Compete Payments. The release must become effective within thirty
(30) days following the date the Company notifies you of its intent to enforce
the provisions of paragraph 17(a). The Company will determine the timing and
duration of the Non-Compete Payments, although in no event will the duration of
such payments extend beyond the end of the applicable Non-Compete Period. The
Company shall have the right at any time during the Non-Compete Period to invoke
its right to make the Non-Compete Payments. For example, if at the time of your
termination of Employment, you notify the Company of your intent to go to a
non-competing entity, the Company may elect not to make Non-Compete Payments.
If, however, you decide later in the Non-Compete Period to go to a Competitor,
you must notify the Company in accordance with paragraph 17(b) above, and the
Company shall then have the right to elect to make the Non-Compete Payments for
a period lasting no longer than the remainder of the Non-Compete Period. In any
instance where the Company has the right to elect to make the Non-Compete
Payments, it must do so within fifteen (15) business days of the Company’s
receipt of your written notice of your intent to resign or your intent to go to
a competing entity, as the case may be. If during any period(s) the Company is
making Non-Compete Payments, you perform services for and receive compensation
from a non-competing entity, you shall notify the Company of such compensation,
and the Company shall be entitled to offset such amounts against the Non-Compete
Payments.

 

(d)        If your Employment is terminated by the Company for Cause (as defined
in the Offer Letter), the terms of paragraph 17(a) will apply for the duration
of the applicable Non-Compete Period and you shall not be entitled to any
Non-Compete Payments.

 

6

 

 

(e)        For purposes of this Agreement, the Non-Compete Period means: (i) if
your employment is terminated by the Company without Cause or you resign for
Good Reason, twelve (12) months from the effective date of your termination or
resignation, as applicable; (ii) if your employment is terminated by the Company
for Cause, six (6) months from the effective date of your termination; and (iii)
in the event of a Non-Severance Resignation, not more than twelve (12) months
from the effective date of such resignation.

 

18.        Non-Solicitation of Customers. You acknowledge that, by virtue of
your Employment by the Company, you have gained or will gain knowledge of the
identity, characteristics and preferences of the Company’s Customers, among
other Customer Confidences and Confidential Information, and that you would
inevitably have to draw on such information if you were to solicit or service
the Company’s Customers on behalf of a Competitor. Accordingly, you agree that
during your Employment by the Company (including during any applicable Notice
Period), and for twelve (12) months following the termination of that Employment
for any reason, (the “Restricted Period”), you will not, on your own behalf or
behalf of anyone else, directly or indirectly, solicit the business of, or
direct tailored advertisements to, actual or prospective Customers of the
Company (a) as to which you performed services or had direct contact, or (b) as
to which you had access to Customer Confidences or Confidential Information
during the course of your Employment by the Company. You further agree that
during the Restricted Period, you will not provide services that are the same as
or similar to those provided by the Company or encourage or assist any person or
entity in competition with the Company to solicit, service, or direct tailored
advertisements to any actual or prospective Customer of the Company covered by
the previous sentence of this section, or otherwise seek to encourage or induce
any such Customer to cease doing business with, or reduce the extent of its
business dealings with, the Company. The prohibitions contained in this section
shall not, however, apply to any Customers you developed without any substantial
assistance from the Company, provided you so demonstrate in writing during your
Employment with the Company.

 

19.        Non-Solicitation of Employees. You also agree that, during the
Restricted Period, you will not, directly or indirectly, solicit, hire or seek
to hire (whether on your own behalf or on behalf of some other person or entity)
any person who is at that time (or was during the prior six (6) months) an
employee, consultant, independent contractor, representative or other agent of
the Company. Nor will you during the Restricted Period, directly or indirectly,
on your own behalf or on behalf of any other person, entity or organization,
induce or encourage any employee, consultant, independent contractor,
representative or other agent of the Company to terminate or reduce his or her
employment or other business relationship or affiliation with the Company. Nor
will you directly or indirectly assist any third party in doing what you
yourself are prohibited from doing under this paragraph. Notwithstanding the
foregoing, nothing in this paragraph 19 shall prohibit you from, directly or
indirectly, soliciting, hiring or seeking to hire (whether on your own behalf or
on behalf of some other person or entity) any employee, consultant, independent
contractor, representative or other agent of the Company or other individual
covered by the foregoing provisions of this paragraph 19 who response to a
public advertisement of general solicitation that is not targeted at such
employee, consultant, independent contractor, representative or other agent of
the Company.

 

7

 

  

20.        Non-Disparagement. Except as otherwise permitted by this Agreement or
applicable law, you agree that during your Employment with the Company and at
all times thereafter you will not make disparaging or defamatory comments
regarding the Company or its owners, members, directors, officers, employees,
shareholders, agents, representatives or others with whom the Company has a
business relationship as of the date of termination of your Employment or make
any public statements that are intended to, or can reasonably expected to,
damage the reputations of any of such entities or persons.

 

21.        Tolling. In the event that you violate any of the preceding
provisions of the Restrictive Covenants sections of this Agreement, the time
periods set forth in those sections shall be extended for the period of time you
remain in violation of the provisions.

 

Arbitration

 

22.        (a) It is understood and agreed between the parties hereto that any
and all claims, grievances, demands, controversies, causes of action or disputes
of any nature whatsoever (including, but not limited to, tort and contract
claims, and claims based upon any law, statute, order, or regulation) arising
out of, in connection with, or in relation to (i) the interpretation,
performance or breach of this Agreement, (ii) your Employment by the Company,
(iii) the termination of your Employment with the Company, and (iv) the
arbitrability of any claims under or relating to this Agreement, shall be
resolved by final and binding arbitration. This agreement to arbitrate expressly
includes, but is not limited to, claims under Title VII of the Civil Rights Act
of 1964, as amended, the Age Discrimination in Employment Act of 1967, as
amended, the Americans with Disabilities Act of 1990, as amended, Section 1981
of the Civil Rights Act of 1866, the Family and Medical Leave Act, as amended,
the Employee Retirement Income Security Act, as amended, the Fair Labor
Standards Act, as amended, and any similar federal, state, local or municipal
law, statute or regulation.

 

(b)          The forum for any arbitration under this Agreement shall be final
and binding arbitration under the auspices of JAMS in New York, New York.

 

(c)          The arbitration shall be conducted in accordance with the
then-existing JAMS Employment Rules and Procedures, except to the extent such
rules conflict with the procedures set forth in this paragraph, in which case
these procedures shall govern. Any such arbitration shall be before one
arbitrator. The parties shall select a mutually acceptable retired judge from
the panel of arbitrators serving with any of JAMS’s offices, but in the event
the parties cannot agree on an arbitrator, the Administrator of JAMS shall
appoint a retired judge from such panels (the arbitrator so selected or
appointed, the “Arbitrator”). The Arbitrator shall render an award and a
written, reasoned opinion in support thereof. The Arbitrator shall have power
and authority to award any appropriate remedy (in law or equity) or judgment
that could be awarded by a court of law in the State of Texas, and, upon good
cause shown, the Arbitrator shall afford the parties adequate discovery,
including deposition discovery.

 

8

 

 

(d)          The dispute resolution process shall be strictly confidential.
Neither party shall disclose the existence, content, or results of any
arbitration hereunder without the prior written consent of all parties, except
as required by applicable law. Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all proceedings
pursuant to this Agreement. The Arbitrator shall be bound by and shall strictly
enforce the terms of this paragraph 22 and may not limit, expand or otherwise
modify its terms. The Arbitrator shall make a good faith effort to apply the
substantive law (and the law of remedies, if applicable) of the State of Texas,
or federal law, or both, as applicable, without reference to conflicts of laws
provisions. The Arbitrator shall be bound to honor claims of privilege or
work-product doctrine recognized at law, but the Arbitrator shall have the
discretion to determine whether any such claim of privilege or work-product
doctrine applies. The award rendered shall be final and binding upon the
parties, and judgment upon the award may be entered in any court having
jurisdiction thereof.

 

(e)          Claims must be brought by either you or the Company in your or its
individual capacity, not as plaintiffs or class members in any purported class
or collective proceeding, and the Arbitrator shall not have the power to hear
the arbitration as a class or collective action. To the maximum extent permitted
by law, both you and the Company waive the right to bring, maintain, participate
in, or receive money from any class, collective or representative proceeding.
The parties intend this arbitration provision to be valid, enforceable,
irrevocable and construed as broadly as possible.

 

(f)          Each party shall bear its own fees and expenses with respect to
this dispute resolution process and any litigation related thereto and the
parties shall share equally all fees and expenses, in accordance with the JAMS
Employment Rules and Procedures, unless prohibited by applicable law.

 

Other Terms

 

23.        In the twelve (12) months following the termination of your
Employment with the Company, in the event you seek or obtain employment or
another business affiliation with any person or entity other than the Company,
you agree to provide that person or entity with a copy of this Agreement. You
also agree to notify the Company in writing, as far in advance as is reasonably
practicable, of the details of such employment or business affiliation. You also
agree that the Company may provide a copy of this Agreement to any such person
or entity.

 

24.        Nothing in this Agreement restricts or prohibits you from initiating
communications directly with, responding to any inquiries from, providing
testimony before, providing Confidential Information to, reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including without limitation, the U.S. Securities and Exchange
Commission or the Financial Industry Regulatory Authority, (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of federal, state, or local law or regulation. You do
not need the prior authorization of the Company to engage in conduct protected
by this paragraph, and you do need to notify the Company that you have engaged
in such conduct. This Agreement does not limit your right to receive an award
from any Regulator that provides awards for providing information relating to a
potential violation of the law.

 

25.        Pursuant to the Defend Trade Secrets Act of 2016, non-compliance with
the confidentiality provisions of this Agreement shall not subject you to
criminal or civil liability under any Federal or State trade secret law for the
disclosure of a Company trade secret: (i) in confidence to a Federal, State or
local government official, either directly or indirectly, or to an attorney in
confidence solely for the purpose of reporting or investigating a suspected
violation of law; (ii) in a complaint or other document filed in a lawsuit or
other proceeding, provided that any complaint or document containing the trade
secret is filed under seal; or (iii) to an attorney representing you in a
lawsuit for retaliation by the Company for reporting a suspected violation of
law or to use the trade secret information in that court proceeding, provided
that any document containing the trade secret is filed under seal and you do not
disclose the trade secret, except pursuant to court order.

 

9

 

  

26.        You acknowledge that the restrictions contained in this Agreement are
fair, reasonable and necessary for the protection of the legitimate business
interests of the Company, and that, in the event of any actual or threatened
breach by you, the Company will suffer serious, irreparable and substantial harm
to its business and interests, the extent of which may be difficult to determine
and impossible to fully remedy by an action at law for momentary damages. You
therefore consent to the entry of a restraining order, preliminary injunction or
other preliminary, provisional or permanent court order to enforce this
Agreement and expressly waive any security that might otherwise be required in
connection with such relief, and you further agree that the dispute resolution
process set forth in paragraph 22 of this Agreement in no way limits the
Company’s right to obtain any preliminary, provision or permanent relief as may
be necessary to protect the Company’s rights and interests. You also agree that
any request for such relief by the Company shall be in addition and without
prejudice to any claim for monetary damages which the Company might elect to
assert. In the event you violate any provision of this Agreement, the Company
shall be entitled to recover all costs and expenses of enforcement, including
reasonable attorneys’ fees.

 

27.        You agree defend, indemnify and hold the Company harmless from and
against any and all losses, claims, causes of action, liabilities, damages,
costs and expenses (including attorney’s fees) suffered or incurred by the
Company as a result of any violation or threatened violation of any of your
representations, warranties, covenants or undertakings set forth in this
Agreement. In the event of litigation arising from or related to the terms of
this Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and other expenses.

 

28.        If any provision of this Agreement is held to be unenforceable by a
court or other decision-maker, the remaining provisions shall be enforced to the
maximum extent possible. If a court or other decision-maker should determine
that any portion of this Agreement is overbroad or unreasonable, such provision
shall be given effect to the maximum extent possible by narrowing or enforcing
in part that aspect of the provision found overbroad or unreasonable.

 

29.        This Agreement together with the Offer Letter represents the entire
agreement of the parties with respect to the subject matter covered, supersedes
any and all prior written or oral agreements and cannot be modified except in a
writing signed by both parties. The waiver by any party to this Agreement of a
breach of any of the provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent or simultaneous breach.

 

30.        This Agreement shall be binding upon and shall inure to the benefit
of the Company and its successors and assigns. Neither a formal assignment nor
notice to you shall be required. This Agreement shall be binding upon you and
your heirs, executors, administrators and legal representatives. However, your
duties and obligations hereunder are personal and shall not be assignable or
delegable by you in any manner whatsoever.

 

10

 

  

31.        This Agreement shall be construed in accordance with the laws of the
State of Texas, without regard to the state’s principles of conflict of laws.

 

32.         Any notice required or permitted to be given under this Agreement
shall be in writing and sent by both email and certified mail, return receipt
requested. If the notice is from you to the Company, it shall be sent to the
General Counsel of the Company. If sent by the Company to you, such notice shall
be sent to your last known email and home addresses.

 

33.        This Agreement may be executed by fax or email and/or in multiple
counterparts, each of which shall be deemed an original.

 

34.        The parties waive the right to a jury trial to the maximum extent
permitted by law.

 

35.        You acknowledge that you understand the terms and conditions set
forth in this Agreement and have had adequate time to consider whether to agree
to them and to consult a lawyer or other advisor of your choice if you wish to
do so.

 

(Signature page follows)

 

11

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of this _____
day of __________, 2019.

 

  THE COMPANY  

 

  By:  

 

  Printed Name:  

 

  Title:  

 

  EMPLOYEE  

 

  By:  

 

  Printed Name:  

 

12

 

 

ANNEX A

 

Description of Restrictive Agreements

 

Description of Current Outside Business Activities or Board Service

(Covered activities include: (1) Service on a board of directors similar body
such as advisory committee, creditors committee, oversight or management body or
investment board of any entity (including charitable, civic, religious,
fraternal and other nonprofit organizations, etc.) whether or not compensation
is received; (2) Outside securities sales activities, including involvement in
private placements or offerings, are prohibited whether or not they involve
compensation in any form; and (3) Outside business activities for which any
compensation is received.) (Include the name of the outside entity/employer,
type of business performed, type and method of compensation (if any), the
estimated amount of time to be dedicated to the outside activity and any
potential conflicts of interest that may arise). Note: Certain outside business
activities and board service will require the approval of the Company’s Board of
Directors or other individuals or committees.

 

13

 

 

ANNEX B

 

TERMINATION CERTIFICATE

 

The undersigned hereby certifies as follows:

 

1.          When I signed the Fair Competition Agreement dated as of _________
(the “Agreement”), I read and understood the terms contained therein. I have now
reviewed the Agreement again as part of my exit interview, and I fully
understand the terms thereof and my continuing obligations thereunder, including
my obligations (a) not to use for personal benefit or disclose to others any
Confidential Information (as defined in the Agreement), and (b) to assign to the
Company all rights (if any) that I may have acquired in any Intellectual
Property (as defined in the Agreement).

 

2.          I have fully complied with the terms of the Agreement, including the
return of any documents and other tangible materials of any nature pertaining to
my employment by GTY Technology Holdings Inc. (the “Company”).

 

3.          I recognize that the unauthorized taking of any Confidential
Information or Intellectual Property is a crime, and that any unauthorized
taking of Confidential Information or Intellectual Property may also result in
civil liability.

 

4.          The Company may notify my new employer of (a) the general nature or
subject matter of the Confidential Information (without actually disclosing such
Confidential Information) to which I had access while employed by the Company,
and (b) my continuing obligations under the Agreement to keep such Confidential
Information in confidence, and not to disclose or use such Confidential
Information without the Company’s prior written consent.

 

5.          Attached hereto is a complete list of all Intellectual Property
which, under the terms of the Agreement, I have assigned to the Company. If no
such list is attached, I represent that during my employment I did not make,
conceive, reduce to practice or develop, either alone or jointly with others,
any Intellectual Property.

 

6.          I understand and acknowledge that should I fail to comply with my
obligations under the Agreement, the Company shall have, in addition to a claim
for damages, the right to obtain an injunction prohibiting me from disclosing
Confidential Information to a third party or using any Intellectual Property.

 

Employee Signature: ___________________   Witnessed by:
_________________________       Print Name: __________________________   Print
Name: __________________________       Date: __________________________   Date:
__________________________

 



14

